On Application for Rehearing.
LAND,, J.
A reconsideration of the evidence satisfies us that out of the purchase price of the private sale made by the tutrix to F. Regard the sum of $87.50 was used in the payment of the bill of Dr. Roy for medical services rendered to the decedent in his last illness. In Sharkey v. Bankston, 30 La. Ann. 804, the court said that:
“Where money paid for the property of a decedent has been used to pay his debts, his heir cannot reclaim the property without first paying back or tendering the sum this beneficiary used to extinguish the ancestor’s obligation.”
It is therefore' ordered that our decree herein be amended by reducing the money judgment of the plaintiffs against the defendant and of the ■ defendant against the warrantor by the sum of $87.50, and with this amendment the application for rehearing be refused.